Citation Nr: 0411345	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for a service-
connected left femur fracture.  

2.  Entitlement to an initial compensable rating for a service-
connected right femur fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from January 1999 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO), 
which granted service connection for left and right femur 
fractures, with a 0 percent evaluation.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) explained that there 
was a legal distinction between a claim for an "original" rating 
and an "increased" rating claim.  In light of the aforestated 
procedural history and the legal distinction in Fenderson, the 
Board has reframed the femur disability rating appellate issues as 
entitlement to an initial compensable rating for a service-
connected left femur fracture; and entitlement to an initial 
compensable rating for a service-connected right femur fracture.  

In January 2003, the veteran canceled a scheduled hearing before 
RO personnel.  

Pursuant to the veteran's request, in November 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law Judge 
who will ultimately render the final determination in this claim 
and who was designated by the Chairman of the Board to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing is of record.  

The issue of entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities had been 
part of the initial appeal in this case; however this issue was 
granted by rating action in July 2003 and as such the issue is no 
longer on appeal.  

FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the appropriate claims addressed by this decision 
has been obtained by the RO.  

2.  The service-connected left femur fracture is currently 
manifested by pain and numbness and an inability to lie on one 
side.  On VA examination of July 2003, osseous structures of the 
left femur appeared to be intact with two dynamic compression 
screws seen traversing a left femoral neck, with no fracture lines 
and joint space well maintained.  There was no evidence of 
malunion but there was limitation of flexion and abduction with 
complaints of pain and numbness.  This more nearly approximates 
malunion with slight hip disability.

3.  The service-connected right femur fracture is currently 
manifested by pain and numbness and an inability to lie on one 
side.  On VA examination of July 2003, osseous structures of the 
right hip were intact without evidence of fracture or malalignment 
and there was no evidence of periosteal reaction within the right 
hip and no fracture planes were evident.  There was no evidence of 
malunion but there was limitation of flexion and abduction with 
complaints of pain and numbness.  This more nearly approximates 
malunion with slight hip disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 10 percent rating, but no more, for a service-
connected left femur fracture, have been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2003).

2.  With resolution of reasonable doubt in the appellant's favor, 
the criteria for a 10 percent rating, but no more, for a service-
connected right femur fracture, have been met. 38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5255 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

At the outset, the Board is aware of the recent Court decision in 
the case Pelegrini v. Principi, 17 Vet. App. 412 (2004).  In this 
case it was essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 (VCAA) 
should be provided to a claimant prior to any adjudication of the 
claim.  In this case the veteran was provided preadjudication 
notice.  Furthermore, there is additional and complete notice as 
discussed below.  As such, the Board can proceed.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that there 
is additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review of 
all the evidence without prejudice to the appellant.  As such, 
there is no indication that there is any prejudice to the 
appellant by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to cause 
injury to the claimant.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

In the present case, regarding the issues of entitlement to 
service connection for left and right femur fractures, a 
substantially complete application was received in February 2001.  
There was notice provided in April 2001 concerning information 
needed to support the claim, and development was undertaken.  
Thereafter, in a rating decision dated in May 2002 those issues 
were granted with an evaluation of 0 percent disabling.  After 
that rating action was promulgated the AOJ, in a statement of the 
case (SOC) in April 2003, provided additional notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claim, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the claim.  
The provisions of the VCAA were subsequently provided to the 
veteran in a July 2003 supplemental statement of the case (SSOC) 
and at the November 2003 hearing.  

Because the VCAA notice in this case was provided to the claimant 
prior to the initial AOJ adjudication granting the claim, the 
timing of the notice complies with the express requirements of the 
law as found by the Court in Pelegrini.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a statement of the case (SOC) and supplemental 
statement of the case (SSOC) were provided to the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing 
the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claims, and to 
respond to VA notices.  Although the appellant was given 60 days 
to respond with the information, on December 16th, 2003, the 
President signed H.R. 2297, Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), which stated that 
"nothing shall be construed to establish a duty on the part of the 
Secretary to identify or readjudicate any claim that is not 
submitted during the one-year period under 38 U.S.C.A. § 5103A or 
has been the subject of a timely appeal to the Board of Veterans' 
Appeals or the United States Court of Appeals for Veterans 
Claims."  This change was effective as of November 9, 2000.  

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the issues on appeal in this decision, have been accomplished.  
Furthermore, at the November 2003 hearing, the provisions of the 
VCAA were again provided to the veteran and she indicated that she 
did not have any additional evidence to substantiate her claims.  
As this evidence provides a sufficient basis upon which to 
evaluate the claim, VA's duty to assist has been met.  See 38 
U.S.C.A. § 5103A.  

B.  Disability Ratings

It is reiterated that a May 2002 rating decision granted service 
connection and assigned a 0 percent evaluation for a left femur 
fracture and a right femur fracture.  Disability evaluations are 
determined by application of a schedule of ratings, which is based 
on average impairment of earning capacity under the VA's Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Board will consider 
appellant's service-connected femur disabilities on appeal in the 
context of the total history of those disabilities, particularly 
as it affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. §§ 4.1, 
4.2, 4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Rating disabilities is not an exact science, as indicated by the 
Schedule for Rating Disabilities: "[t]he percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disabilities."  38 C.F.R. § 4.1.

Under Diagnostic Code (DC) 5255, impairment of the femur 
characterized by malunion with slight knee or hip disability 
warrants a 10 percent rating; with moderate knee or hip 
disability, a 20 percent rating is warranted; and with marked knee 
or hip disability, a 30 percent rating is warranted.  A rating of 
60 percent is authorized for fracture of the surgical neck with 
false joint; or fracture of the shaft or anatomical neck with 
nonunion, without loose motion, weightbearing preserved with aid 
of brace.  A rating of 80 percent is warranted for fracture of the 
shaft or anatomical neck with nonunion, without loose motion 
(spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.

Under Diagnostic Code (DC) 5251, limitation of extension of a 
thigh to 5 degrees warrants a 10 percent evaluation. 38 C.F.R. § 
4.71a, DC 5251.

Under Diagnostic Code (DC) 5252, limitation of flexion of the 
thigh to 45 degrees warrants a 10 percent evaluation; limitation 
to 30 degrees warrants a 20 percent evaluation; limitation to 20 
degrees warrants a 30 percent evaluation; and limitation to 10 
degrees warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, DC 
5252.

Under Diagnostic Code (DC) 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees; or limitation of 
adduction of thigh, cannot cross legs warrants a 10 percent 
evaluation.  Limitation of abduction of a thigh with motion lost 
beyond 10 degrees warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, DC 5253.

C.  Analysis

I.  Entitlement to a compensable rating for service-connected left 
femur fracture

The evidence of records indicates that the veteran complained of 
left groin pain after she sustained an injury on or about June 
1999, while doing obstacle courses in basic training at Ft. 
Jackson, South Carolina.  The veteran underwent an internal 
fixation, left femoral neck operation to surgically place screws 
into the left femoral neck.  

A private medical report of December 2000 reported that the 
veteran complained of left groin pain and had been previously 
diagnosed with stress fracture in both hips.  The examiner 
reported that the veteran had percutaneous pinning of the left 
hip.  The x-rays revealed the percutaneous pin in place on the 
left and basically normal hip and proximal femoral anatomy.  The 
veteran also had full range of motion of the left hip with 
tenderness in the left groin area.  On follow-up examination of 
January 2001 the examiner revealed that a bone scan showed some 
inflammation around the symphysis pubis, which may be compatible 
with some osteitis pubis.  The examiner recommended Vioxx for the 
pain.  

On VA examination of February 2002, the veteran reported that she 
was injured in basic training resulting in a left femur fracture 
requiring open reduction internal fixation with pins.  The veteran 
reported occasional bilateral hip aching associated with distal 
lower extremity numbness upon lying on one hip over the other for 
long periods of time.  The aching was worse with lying still and 
improved with ambulation.  The veteran denied erythema, swelling, 
redness and morning stiffness.  The veteran reported that she went 
to a private orthopedist who prescribed Vioxx for which she was 
told that she had traumatic arthritis.  On examination, flexion of 
the left hip was to 125 degrees and abduction to 45 degrees 
without pain.  There was no crepitus, and no joint diffusions or 
warmth.  The diagnosis was bilateral hip arthralgias possible 
secondary to traumatic arthritis.  It was noted that X-rays were 
not performed secondary to the appellant's pregnancy.

In an April 2002 medical opinion request worksheet, in response to 
the question of whether or not the veteran had traumatic arthritis 
based on the inservice injuries and the results of the bone scan, 
the examiner who performed the February 2002 examination reported 
that there was no evidence of arthritis of the hips and that there 
was no evidence of inflammation of the hips only of the symphysis 
pubis.  

On VA examination of July 2003, the veteran was provided a bone 
scan relating to the left femur fracture.  The veteran reported 
that a private orthopedic surgeon recommended Vioxx to relieve her 
pain.  The veteran did not have any problems of osteomyelitis or 
infection.  Her pain consisted of cramping pain in both hips, 
which were worse with extended activity, extended period of time 
in the same position, and sitting in a car.  The veteran did not 
have any problems with instability or locking or any abnormal 
motion.  Her pain was alleviated with getting off her feet and 
lying in a horizontal position, which did not influence her work, 
however she was unable to walk long distances and run.  On 
examination, flexion of the left hip was to 110 degrees, abduction 
was to 30 degrees causing the cramping feeling in her legs, and 
knee extension to 140 degrees.  There was no crepitus, no joint 
effusions and no warmth.  The veteran had normal distal pulses, 2+ 
posterior tibial, 2+ dorsalis pedis pulses, and 2+ normal femoral 
pulses, bilaterally.  She also had normal quadriceps strength 5/5, 
normal gait, no evidence of malunion and normal knee flexion and 
extension.  The impression was that two dynamic compression screws 
were seen traversing a left femoral neck, with no fracture lines 
and joint space well maintained.  The osseous structures of the 
left femur appeared to be intact with the exception of the lag 
screws.  

A private medical report of July 2003 reported that the veteran 
had left bursitis.

At a hearing dated November 2003, the veteran reported that her 
disabilities were getting worse.  She reported that prior to being 
pregnant she took injections every week for her disabilities.  She 
indicated that the left hip had pain radiating down to her toes, 
and there was numbness, and discomfort.  The veteran reported that 
her job required a lot of standing, walking, bending and kneeling 
that she could not perform and she ultimately lost her job because 
there was no light duty.  She reported that she was diagnosed with 
bursitis, at least a year ago, and everyday walking caused 
swelling at the bottom of her spine and it was thought the 
numbness was coming from her legs, which was why she was receiving 
injections to keep the swelling and inflammation down.  The 
veteran reported that due to the disability she was unable to hike 
and she could walk probably about a half mile, but would hurt 
after walking.  She reported that she had arthritis, more severe 
on the left hip than on the right hip.  She reported that walking 
up steps was aggravating and that she fell several times because 
her leg went numb.  She also reported that she had flare up at 
least three or four times a month where the swelling occurred in 
her hip and this affected her back as well.  

Based on the above objective and subjective evidence, the Board 
concludes that there is a basis to assign a 10 percent rating, but 
no more, for the left hip impairment.  As will be discussed in 
greater detail below, while the criteria for a 10 percent rating 
under Code 5255 are not completely met, with resolution of 
reasonable doubt in the appellant's favor, the findings more 
nearly approximate the higher rating, and as such, a higher rating 
should be assigned.  38 C.F.R. § 4.7.

Review of the record reveals that, throughout the period the 
appellant has had complaints of pain.  In addition, more recent 
records reveal limitation of flexion and abduction of the left 
hip.  She has also had screws placed in the hip.  The more recent 
examinations have suggested that the complaints are due to the 
service-connected pathology.  As such, while there is no malunion 
shown, with the complaints and findings noted, it is concluded 
that the pathology more nearly approximates the 10 percent rating 
under Code 5255 for malunion with slight hip impairment.  Thus a 
10 percent rating, but no more, is indicated.  There are no signs 
of loss of strength, nor are there neurological symptoms that 
would suggest a separate or higher rating.  As noted, there is no 
malunion, thus a higher rating under that code is not warranted.  
There is no arthritis, nor is there evidence of ankylosis, and as 
such, those codes provide no basis for an increase greater than 
the 10 percent currently assigned.  The compensable rating 
assigned herein contemplates limitation of motion due to pain.

In addition, the reports of the VA examinations demonstrate that 
the veteran did not have any problems of osteomyelitis or 
infection, she did not have problems with instability, locking, or 
any abnormal motion, there was no crepitus, no joint effusions and 
no warmth, and she had normal quadriceps strength 5/5, normal 
gait, no evidence of malunion and normal knee flexion and 
extension.  This evidence reflects that her left femur fracture 
more nearly approximates the requirements for a 10 percent 
evaluation.  Furthermore, the veteran has not shown any limitation 
of flexion or limitation of abduction that would require a higher 
evaluation.  Moreover, there is no objective evidence to the 
contrary.

II.  Entitlement to a compensable rating for service-connected 
right femur fracture 

The evidence of records indicates that the veteran developed a 
stress fracture of her right femur in March 1999, during road 
marches while attending basic combat training at Ft. Jackson, 
South Carolina.  On a June 1999 report, the veteran complained of 
proximal thigh pain.  The right hip revealed some linear sclerosis 
in the right femoral neck with no lucent fracture line seen and no 
other abnormalities demonstrated.  The impression was stress 
fracture of the right femoral neck.

A private medical report of December 2000 reported that the 
veteran had been previously diagnosed with stress fracture in both 
hips.  The x-rays revealed the percutaneous pin in place on the 
left and basically normal hip and proximal femoral anatomy.  On 
follow-up examination of January 2001 the examiner revealed that a 
bone scan showed some inflammation around the symphysis pubis, 
which may be compatible with some osteitis pubis.  The examiner 
recommended Vioxx for the pain.  

On VA examination of February 2002, the veteran reported that she 
suffered right femur fracture for which she was pulled from 
training and underwent vigorous physical therapy.  The veteran 
reported occasional bilateral hip aching occasionally associated 
with distal lower extremity numbness upon lying on one hip over 
the other for long periods of time.  The aching was worse with 
lying still and improved with ambulation.  The veteran denied 
erythema, swelling, redness and morning stiffness.  The veteran 
reported that a private orthopedist recommended Vioxx for which 
she was told that she had traumatic arthritis.  On examination, 
flexion of the right hip was to 125 degrees and abduction to 45 
degrees.  There was no crepitus, and no joint warmth or erythema.  
The diagnosis was bilateral hip arthralgias possible secondary to 
traumatic arthritis.  

In an April 2002 medical opinion request worksheet, in response to 
the question of whether or not the veteran had traumatic arthritis 
based on the inservice injuries and the results of the bone scan, 
the examiner who performed the February 2002 examination reported 
that there was no evidence of arthritis of the hips and that there 
was no evidence of inflammation of the hips only of the symphysis 
pubis.

On VA examination of July 2003, the veteran was provided a bone 
scan relating to the right femoral neck stress fracture.  The 
veteran reported that a private orthopedic surgeon recommended 
Vioxx to relieve her pain.  The veteran did not have any problems 
of osteomyelitis or infection.  Her pain consisted of cramping 
pain in both hips, which were worse with extended activity, 
extended period of time in the same position, and sitting in a 
car.  The veteran did not have any problems with instability, 
locking, or any abnormal motion.  Her pain was alleviated with 
getting off her feet and lying in a horizontal position, which did 
not influence her work, however she was unable to walk long 
distances and run.  On examination, flexion of the right hip was 
to 90 degrees, abduction was to 30 degrees causing the cramping 
feeling in her legs, and knee extension to 140 degrees.  There was 
no crepitus, no joint effusions and no warmth.  The veteran had 
normal distal pulses, 2+ posterior tibial, 2+ dorsalis pedis 
pulses, and 2+ normal femoral pulses, bilaterally.  She also had 
normal quadriceps strength 5/5, normal gait, no evidence of 
malunion and normal knee flexion and extension.  The impression 
was that the osseous structures of the right hip were intact 
without evidence of fracture or malalignment.  There was no 
evidence of periosteal reaction within the right hip and no 
fracture planes were evident.  It was noted that the distal aspect 
of the femur was poorly visualized.

At a hearing dated November 2003, the veteran reported that her 
disabilities were getting worse.  She reported that prior to being 
pregnant she took injections every week for her disabilities.  She 
veteran reported that her job required a lot of standing, walking, 
bending and kneeling that she could not perform and she ultimately 
lost her job because there was no light duty.  She reported that 
she was diagnosed with bursitis, at least a year ago, and everyday 
walking caused swelling at the bottom of her spine and it was 
thought the numbness was coming from her legs, which was why she 
was receiving injections to keep the swelling and inflammation 
down.  The veteran reported that due to the disability she was 
unable to hike and she could walk probably about a half mile, but 
would hurt after walking.  She reported that she had arthritis, 
more severe on the left hip than on the right hip.  She reported 
that walking up steps was aggravating and that she fell several 
times because her leg went numb.  She also reported that she had 
flare up at least three or four times a month where the swelling 
occurred in her hip and this affected her back as well.  

Although the veteran currently demonstrates a diagnosis of slight 
right bursitis and bilateral hip arthralgias possible secondary to 
traumatic arthritis, on VA examination of July 2003, osseous 
structures of the right hip were intact without evidence of 
fracture or malalignment and there was no evidence of periosteal 
reaction within the right hip and no fracture planes were evident.  
Additionally, there was no evidence of arthritis of the hips and 
that there was no evidence of inflammation of the hips only of the 
symphysis pubis.  As with the left hip discussion above, however, 
while all the criteria for a compensable rating are not met for a 
rating under Code 5255, the criteria for a higher (10 percent) 
rating are more nearly approximated when the doctrine of 
reasonable doubt are considered.

As noted above, the record is replete with complaints of pain and 
numbness into the right hip and leg.  There are no significant 
neurological findings described by any examiner.  Nevertheless, 
most recent examination reports have attributed the pain to the 
service connected pathology.  Moreover, most recently, some, 
albeit not compensable, limitation of motion has been shown.  This 
too seems attributed to the service connected pathology.  While 
the appellant does not have pins in this hip, with resolution of 
reasonable doubt, the pain and limitation of motion more nearly 
approximates a 10 percent rating under Code 5255.  While there is 
no malunion, there are sufficient complaints and findings to 
assign this compensable rating.  As with the discussion above, 
there is no basis for a higher rating.  There is no arthritis, no 
ankylosis, no loss of motor strength, no compensable limitation of 
motion, and no evidence of significant neurological impairment.  
As noted, this rating contemplates the pain and numbness 
complained of.  Those complaints do not form a basis for a higher 
rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, the reports of the VA examinations demonstrate that 
the veteran did not have any problems of osteomyelitis or 
infection, she did not have problems with instability, locking, or 
any abnormal motion, there was no crepitus, no joint effusions and 
no warmth, and she had normal quadriceps strength 5/5, normal 
gait, no evidence of malunion and normal knee flexion and 
extension.  This evidence reflects that her right femur fracture 
more nearly approximates the requirements for a 10 percent 
evaluation.  Furthermore, the veteran has not shown any limitation 
of flexion or limitation of abduction that would require a higher 
evaluation.  Moreover, there is no objective evidence to the 
contrary.

Extra-schedular Consideration

The Board has also considered whether the case should be referred 
to the Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1).  The record 
reflects that the veteran has not required frequent 
hospitalization for her disabilities and that the manifestations 
of the disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the record 
that the average industrial impairment from the disabilities would 
be in excess of that contemplated by the assigned rating of 0 
percent.  Therefore, referral of this case for extra- schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an initial 10 percent rating, but no more, for a 
service-connected left femur fracture, is granted, subject to the 
law and regulations governing the award of monetary benefits.  

Entitlement to an initial 10 percent rating, but no more, for a 
service-connected right femur fracture, is granted, subject to the 
law and regulations governing the award of monetary benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



